Case: 18-51005      Document: 00515030135         Page: 1    Date Filed: 07/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-51005
                                                                                FILED
                                                                            July 11, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO SOLIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-250-1


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Alejandro Solis, federal prisoner # 34263-179, moves to proceed in forma
pauperis (IFP) to appeal the district court’s grant of his 18 U.S.C. § 3582(c)(2)
motion for reduction of sentence pursuant to Amendment 782 to the
Sentencing Guidelines. By moving to proceed IFP, Solis is challenging the
district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51005     Document: 00515030135     Page: 2   Date Filed: 07/11/2019


                                  No. 18-51005

litigant’s good faith “is limited to whether the appeal involves ‘legal points
arguable on their merits (and therefore not frivolous).’” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (citation omitted).
      Solis argues for the first time in his IFP motion that the district court
erroneously calculated his criminal history score at sentencing by awarding
one point for his sentence for a Minor Driving Under the Influence. As this
argument is raised for the first time on appeal, it is not considered by this
court. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).
      He further raises the issue that Amendment 742 applies to his sentence
to eliminate the recency point he garnered under former U.S.S.G. § 4A1.1(e).
This argument fails on the merits, however, because the amendment is not
listed as a retroactive in § 1B1.10(c). See § 1B1.10(a) & (d). Solis’s appeal does
not involve legal points arguable on their merits. Accordingly, his motion to
proceed IFP is denied, and his appeal is dismissed as frivolous. See 5TH CIR.
R. 42.2; Baugh, 117 F.3d at 202 & n.24.
      IFP DENIED; APPEAL DISMISSED.




                                        2